                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    at CHATTANOOGA

UNITED STATES OF AMERICA                              )
                                                      )       Case No. 1:19-cr-107-HSM-SKL-04
                                                      )
v.                                                    )
                                                      )
                                                      )
JIMMY OGLE                                            )

                                            ORDER

       Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One of the seven-

count Indictment (2) accept Defendant’s plea of guilty to the lesser offense of the charge in Count

One, that is of conspiracy to distribute and possess with intent to distribute a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance, in

violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C); (3) adjudicate Defendant guilty of the

lesser offense of the charge in Count One, that is of conspiracy to distribute and possess with intent

to distribute a mixture and substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C);

(4) defer a decision on whether to accept the plea agreement until sentencing; and (5) find

Defendant shall remain in custody until sentencing in this matter [Doc. 76]. Neither party filed a

timely objection to the report and recommendation. After reviewing the record, the Court agrees

with the magistrate judge’s report and recommendation. Accordingly, the Court ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation [Doc. 76] pursuant to 28 U.S.C.

§ 636(b)(1) and ORDERS as follows:

       (1)     Defendant’s motion to withdraw his not guilty plea to Count One of the Indictment
      is GRANTED;

(2)   Defendant’s plea of guilty to the lesser included offense of the charge in Count One,

      that is of conspiracy to distribute and possess with intent to distribute a mixture and

      substance containing a detectable amount of methamphetamine, a Schedule II

      controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(C)

      is ACCEPTED;

(3)   Defendant is hereby ADJUDGED guilty to the lesser included offense of the

      charge in Count One, that is of conspiracy to distribute and possess with intent to

      distribute a mixture and substance containing a detectable amount of

      methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C.

      §§ 846, 841(a)(1), and 841(b)(1)(C);

(4)   A decision on whether to accept the plea agreement is DEFERRED until

      sentencing; and

(5)   Defendant SHALL REMAIN in custody until sentencing in this matter which is

      scheduled to take place on May 8, 2020 at 9:00 a.m. [EASTERN] before a District

      Judge.

SO ORDERED.

ENTER:

                                                 ____/s/ Harry S. Mattice, Jr._ ____
                                                      HARRY S. MATTICE, JR.
                                                 UNITED STATES DISTRICT JUDGE
